Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 1 of 24 Page ID #:16




                                                           9/11/2020
                                                               jb




                                                    8:20CR00128-DSF
Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 2 of 24 Page ID #:17
Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 3 of 24 Page ID #:18
Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 4 of 24 Page ID #:19
     Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 5 of 24 Page ID #:20



 1        8.    Defendant understands that for defendant to be guilty of

 2   the crimes charged in counts four through eight, that is, sale and

 3   offer for sale and transport and offer for transport of uninspected

 4   poultry products, in violation of Title 21, United States Code,

 5   Sections 458(a), 461(a), the following must be true: Defendant

 6   knowingly sold or transported, or offer for sale or transportation,

 7   in commerce, a poultry product that was required to be federally

 8   inspected but was not so inspected at the time of such sale,

 9   transportation, or offer for sale or transportation.

10                                     PENALTIES

11        9.    Defendant understands that the statutory maximum sentence
12   that the Court can impose for each violation of Title 21, United
13   States Code, Sections 610(c), 676(a), is: a five year period of
14   probation, a fine of $200,000, or twice the gross gain or gross loss
15   resulting from the offense, whichever is greatest; and a mandatory
16   special assessment of $125.     Defendant understands that the statutory
17   maximum sentence that the Court can impose for each violation of
18   Title 21, United States Code, Sections 458(a), 461(a), is: a five
19   year period of probation, a fine of $200,000, or twice the gross gain
20   or gross loss resulting from the offense, whichever is greatest; and
21   a mandatory special assessment of $125.
22        10.   Defendant understands, therefore, that the total maximum
23   sentence for all offenses to which defendant is pleading guilty is: a
24   five-year period of probation, a fine of $1,600,000 or twice the
25   gross gain or gross loss resulting from the offenses, whichever is
26   greatest; and a mandatory special assessment of $1,000.
27

28

                                          5
Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 6 of 24 Page ID #:21
Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 7 of 24 Page ID #:22
Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 8 of 24 Page ID #:23
Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 9 of 24 Page ID #:24
     Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 10 of 24 Page ID #:25



 1   and the U.S. Probation Officer with a written certification that

 2   defendant has not engaged in any activity which constitutes the

 3   preparation, processing, or manufacturing of any meat food product or

 4   poultry product.

 5               b.   Criminal Fine: Defendant shall pay a criminal fine of

 6   $250,000.   The criminal fine shall be paid as follows: (1) $62,500
 7   within two weeks of the date the sentence is imposed; (2) $62,500 on
 8   or before November 1, 2021; $62,500 on or before November 1, 2022;
 9   and $62,500 on or before November 1, 2023.
10               c.   Special Assessment:      Defendant shall pay a total
11   special assessment of $1,000 as ordered by the Court.
12                        WAIVER OF CONSTITUTIONAL RIGHTS
13        16.    Defendant understands that by pleading guilty, defendant
14   gives up the following rights:
15               a.   The right to persist in a plea of not guilty.
16               b.   The right to a speedy and public trial by jury.
17               c.   The right to be represented by counsel at trial and at
18   every other stage of the proceeding.
19               d.   The right to be presumed innocent and to have the
20   burden of proof placed on the government to prove defendant guilty
21   beyond a reasonable doubt.
22               e.   The right to confront and cross-examine witnesses
23   against defendant.
24               f.   The right to testify and to present evidence in
25   opposition to the charges, including the right to compel the
26   attendance of witnesses to testify.
27

28

                                          10
Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 11 of 24 Page ID #:26
Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 12 of 24 Page ID #:27
Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 13 of 24 Page ID #:28
Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 14 of 24 Page ID #:29
Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 15 of 24 Page ID #:30




                                                   9.2.2020
     Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 16 of 24 Page ID #:31



 1                             NO ADDITIONAL AGREEMENTS

 2          26.   Defendant understands that, except as set forth herein,

 3   there are no promises, understandings, or agreements between the USAO

 4   and defendant or defendant’s attorney, and that no additional

 5   promise, understanding, or agreement may be entered into unless in a

 6   writing signed by all parties or on the record in court.

 7                 PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

 8          27.   The parties agree that this agreement will be considered
 9   part of the record of defendant’s guilty plea hearing as if the
10   entire agreement had been read into the record of the proceeding.
11    AGREED AND ACCEPTED
12    UNITED STATES ATTORNEY”S OFFICE
      FOR THE CENTRAL DISTRICT OF
13    CALIFORNIA
14    NICOLA T. HANNA
      United States Attorney
15
      /s/
16    _________________________________                Date: September 3, 2020
      DENNIS MITCHELL
17    AMANDA M. BETTINELLI
      Assistant United States Attorneys
18

19

20

21    LQNN, INC.                                       Date
      Defendant
22
      By:                 _________
23

24    Its:______________________
25
      JOSHUA M. ROBBINS                                Date
26    Attorney for Defendant LQNN, INC.
27

28

                                          15
Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 17 of 24 Page ID #:32
Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 18 of 24 Page ID #:33




                                                   9.2.2020
Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 19 of 24 Page ID #:34




                     EXHIBIT A
     Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 20 of 24 Page ID #:35



 1                                     EXHIBIT A

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,               CR No.

11             Plaintiff,                    I N F O R M A T I O N

12             v.                            [21 U.S.C. §§ 610(c)(2), 676(a):
                                             Sale and Offer for Sale and
13   LQNN, INC.,                             Transport and Offer for Transport
                                             of Uninspected Meat Food Products;
14             Defendant.                    21 U.S.C. §§ 458(a)(2)(B), 461(a):
                                             Sale and Offer for Sale and
15                                           Transport and Offer for Transport
                                             of Uninspected Poultry Products]
16
                                             [CLASS A MISDEMEANORS]
17

18

19        The United States Attorney charges:
20                             COUNTS ONE THROUGH THREE
21             [21 U.S.C. §§ 610(c)(2), 676(a); 18 U.S.C. § 2(b)]
22        On or about the following dates, in Orange County, within the
23   Central District of California, and elsewhere, defendant LQNN, INC.
24   knowingly sold and transported, offered for sale and transportation,
25   and willfully caused the sale and transportation of and the offering
26   for sale and transportation of, to the following locations, in
27   commerce, a meat food product, namely, pork pate chaud, which was
28
     Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 21 of 24 Page ID #:36



 1   processed by defendant LQNN, INC. without the necessary federal

 2   inspection:

 3

 4   COUNT               DATE                    LOCATION
 5   ONE                 May 4, 2015             Portland, Oregon
 6   TWO                 May 5, 2015             Oklahoma City, Oklahoma
 7   THREE               May 11, 2015            Portland, Oregon
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 22 of 24 Page ID #:37



 1                            COUNTS FOUR THROUGH EIGHT

 2             [21 U.S.C. §§ 458(a)(2)(B), 461(a); 18 U.S.C. § 2(b)]

 3          On or about the following dates, in Orange County, within the

 4   Central District of California, and elsewhere, defendant LQNN, INC.

 5   knowingly sold and transported, offered for sale and transportation,

 6   and willfully caused the sale and transportation of and the offering
 7   for sale and transportation of, to the following locations, in
 8   commerce, the following poultry products, which were processed by
 9   defendant LQNN, INC., without the necessary federal inspections:
10

11   COUNT             DATE               POULTRY PRODUCT LOCATION
12   FOUR              May 4, 2015        Chicken Pate        Portland, Oregon
                                          Chaud
13   FIVE              May 4, 2015        Steamed Bun         Portland, Oregon
14                                        with Quail Egg
     SIX               May 5, 2015        Chicken Pate        Oklahoma City,
15                                        Chaud               Oklahoma

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
     Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 23 of 24 Page ID #:38



 1   COUNT             DATE               POULTRY PRODUCT     LOCATION
 2   SEVEN             May 11, 2015       Chicken Pate        Portland, Oregon
                                          Chaud
 3   EIGHT             May 11, 2015       Steamed Bun         Portland, Oregon
                                          with Quail Egg
 4

 5

 6                                              NICOLA T. HANNA
                                                United States Attorney
 7

 8
                                                BRANDON D. FOX
 9                                              Assistant United States Attorney
                                                Chief, Criminal Division
10
                                                JOSEPH O. JOHNS
11                                              Assistant United States Attorney
                                                Chief, Environmental and
12                                              Community Safety Crimes Section
13                                              MARK A. WILLIAMS
                                                Assistant United States Attorney
14                                              Deputy Chief, Environmental and
                                                Community Safety Crimes Section
15
                                                DENNIS MITCHELL
16                                              AMANDA M. BETTINELLI
                                                Assistant United States Attorneys
17                                              Environmental and Community
                                                Safety Crimes Section
18

19

20

21

22

23

24

25

26

27

28

                                            4
     Case 8:20-cr-00128-DFM Document 8 Filed 09/11/20 Page 24 of 24 Page ID #:39



 1                             CERTIFICATE OF SERVICE

 2
          I, Mercedes Romero, declare:
 3

 4        That I am a citizen of the United States and a resident of or

 5   employed in Los Angeles County, California; that my business address

 6   is the Office of United States Attorney, 312 North Spring Street,
 7   Los Angeles, California 90012; that I am over the age of 18; and
 8
     that I am not a party to the above-titled action;
 9
          That I am employed by the United States Attorney for the
10
     Central District of California, who is a member of the Bar of the
11

12   United States District Court for the Central District of California,

13   at whose direction I served a copy of:

14                                   PLEA AGREEMENT
15
      ‫ ܆‬Placed in a closed envelope           ‫ ܆‬Placed in a sealed envelope
16      for collection and inter-               for collection and mailing
        office delivery, addressed as           via United States mail,
17      follows:                                addressed as follows:

18

19    ‫ ܆‬By hand delivery, addressed           ‫ ܆‬By facsimile, as follows:
        as follows:
20
      ‫ ܈‬Via email, as follows:                ‫ ܆‬By Federal Express, as
21                                              follows:
      jrobbins@buchalter.com
22

23
     This Certificate is executed on September 10, 2020, at Los Angeles,
24
     California.   I certify under penalty of perjury that the foregoing
25
     is true and correct.
26
                                             Mercedes Romero
27                                           Mercedes Romero
                                             Legal Assistant
28
